Title: From John Adams to John Jay, 15 September 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Septr. 15. 1785.
          
          Having So good an Opportunity as this by Mr Charles Storer, I do myself the Honour to transmit to Congress, by him, the Ratification of the Treaty, and Convention between the United States and the States General of the United Netherlands, which I received in Exchange for the Ratification of Congress transmitted to me.
          I Should wish that the Receipt of it may be noted in the Journal of Congress, and acknowledged in your Dispatches to me. The Seals are in elegant Silver Boxes—one to the Treaty, and one to the Convention.
          With great Respect I have the Honour to be / Sir, your most obedient and most humble / Servant
          
            John Adams
          
         